E    ORNEY       GENERATE
                           OF   TEXAS




Mr. Ralph R. Wolf                   Opinion No. ~~-633
Executive Director
State Building Commlsslon           Re: Authority of the State
Austin, Texas                           Building Commission In
                                        regard to payment of
                                        professionalfees to an
                                        attorney for services
                                        in connectionwith land
Dear Mr. Wolf:                          acquisition.
          In your recent letter you have requested our
opinion as to whether the State Building Commission has
authority to pay an attorney for professionalservices
rendered to the Commlsslon,inits land acquisitionpro-
gram.
          The ConstitutionalAmendment,Section 51-b,
Article III of the Texas Constitution,creating the State
Building Commission provides In Subsection (c) thereof as
follows:
          "Under such terms and conditionsas are
     now or may be hereafter provided by law, the
     Commission may acquire necessary real and per-
     sonal property, . . . and negotiate and make
     contracts necessary to carry out and effectuate
     the purposes herein mentioned."
          Subsequent to the adoption of the aforesaid
ConstitutionalAmendment the Texas LegislatureImplemented
the Amendment by enacting Article 678m, Vernon's Texas
Civil Statutes, which provides in.part as follows in Sec-
tion 4:
          11
               . The Executive Director may, with
                   .   .

     the consent and approval of the Commission,
     employ such professional,technical, clerical,
     stenographic,and other assistanceas may be
     deemed necessary, the compensationfor whom
     may be fixed by the Commission until September 1,
     1955, after which it shall be fixed in the bl-
     ennial appropriationbill. . . .w (Empahsls
     ours).
                                                                .




Mr. Ralph R. Wolf, page 2 (W'bJ-633)


          The Statute In Section 5 thereof further author-
izes the State Building Commission:
          I. . . to take any action and enter Into
     any contracts necessary to provide for the
     obtaining of sites and the planning, designing
     and constructionof the bulldings and memorials
     provided for by Section 51-b, Article III of
     the Constitution,and the Commission is also
     authorized to take any action and enter into
     any contracts to obtain sites which It deems
     necessary In order to providefor theorderly
     future developmentof the State Building Pro-
     gram which Is contemplatedby this Act, lnaofar
     8s appropriationspermit. . . .It
          It Is apparent from the foregoing that the
powers conferred upon the State Building Commission by
the Constitutionand laws of this State enable the Commls-
slon to employ and compensatean attorney for legal serv-
ices rendered to the Commission in connectionwith the
acquisitionof land pursuant to the Cowmieslon~abuilding
program.
           That the services for which the attorney now
makes olalm were deemed necessary by the Commission and
that the Commission did, In fact, employ the attorney to
render such services Is manifest from the offlclal minutes
of the meeting of the Commlaalon on May 13, 19.57.
          The particular claim to which you refer Is for
professional services rendered from October 1, 1958, through
March 31, 1959. The Fifty-Fifth Legislature,at its Regular
Session In 1957, after appropriatingvarious sums for
salaries of other personnel df the State Building Commlssldn,
set aside Ten Thousand, Eight Hundred Dollars ($10,800)out
of the State Building Fund "for other salarles.orprofessional
services, by contraot or part time employment"for the years
ending August 31, 1958 and August 31, 19%. From this It
Is seen that the Legislatureanticipatedand provided for
such clalme as the one ln queatlon. It follows aleo that the
extent to which the claim can be paid depends upon the amount
of money now available under the aforesaid appropriation.
          It should be noted that Section 7 of Article VI
of the Fifty-Fifth Legislature'sappropriationbill provides
In part as follows:
Mr. Ralph R   Wolf, page 3.   (WW-633)


         ' . . Where the Attorney General, District
    Attorney, Criminal District Attorney, County At-
    torney, or other lawyer is required by constitu-
    tional or statutoryprovision to represent.a
    State Agency, State Official, State Board or
    State Department,no compensationshall be paid
    from any appropriationmade in this Act to any
    other attorney for representingthe State of
    Texas in the trial of a civil lawsuit except in
    those cases where the Attorney Qeneral, District
    Attorney, Criminal District Attorney, County At-
    torney, or other lawyer, as the case may be, has
    requested that the attorney or attorneys employed
    by the particular State Agency, State Official,
    State Department or State Board, assist with the
    trial of the particular lawsuit. This provision
    shall not, however, restrict a State Agency,
    State Official, State Departmentor State Board
    in the investigationand assembling of evidence
    In connectionwith a pending or prospective civil
    suit. . . ."
          Insofar as the instant claim Is for representing
the State Building Commissionand assisting the Attorney Gen-
eral in the trial of civil suits, it must be viewed in the
light of the above provision. Neither Section 51-b, Article
III of the Texas Constitutionnor Article 67&n, Vernon's Texas
Civil Statutes, enjoin upon the Attorney General or any other
official the duty of representingthe Commission in civil suits.
However, Article 5240, Vernon's Texas Civil Statutes, does re-
quire the Attorney General to represent the State of Texas in
such suits as those involved here.
          Prior to the commencementof the professional
services in question,theAttorney General requested the attorney
to assist with the trial of lawsuits,aswell as to provide other
professional services incident to the Commission'sland acquisi-
tion program. Therefore,payment of the present claim for pro-
fessional services is not prohibited by Section 7, Article VI of
the appropriationbill of the Fifty-FifthLegislature.
                                                                   .   ..




    Mr. Ralph R. Wolf, page 4.    (W-633)



                               SUMMARY

                   The State Building Commission is auth-
                   orized to pay an attorney for profession-
                   al services rendered in the Commission's
                   land acquisitionprogram where the at-
                   torney has been duly employed by the
                   Board, requested by the Attorney General
                   (insofaras the claim is for represent-
                   ing the Commission in the trial of civil
                   suits) and where the funds in the appro-
                   priation for such servicespermit.
                                       Very truly yours,
                                       WILL WILSON
                                       Attorney General of Texas


,
                                       By
                                        ‘& it+24
                                            Assistant
    HGB:mg
    APPROVED:
    OPINION COMMITTEE
    Geo. P. Blackburn, Chairman
    Robert T. Lewis
    L. P. Lollar
    Charles D. Cabaniss
    C. K. Richards
    REVIEWED FOR THE ATTORNEY GENERAL
    BY: W. V. Geppert